DETAILED ACTION
Applicant’s response, filed 28 May 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 7-14 and 18 are cancelled.
Claims 21-29 are newly added.
Claims 1-6, 15-17, and 19-29 are pending.
Claims 1-6, 15-17, and 19-29 are rejected.

Claim Objections
The objection to claim 20 in the Office action mailed 01 March 2021 has been withdrawn in view of claim amendments received 28 May 2021. 

Claim Interpretation
Claims 4, 16, and 20 recite “an associated maximum read percentage”. The maximum read percentage is discussed in Applicant’s specification at para. [0082]-[0083] and FIG. 2 to be the highest read frequency for a nucleotide out of the four nucleotides (A, G, T, C)  at the identified loci.
Claims 15 and 19 recite “…using/use the allele read frequencies for the identified loci to classify each locus of the multiple loci as outlier loci or non-outlier loci; calculating/calculate a weighted sum of the outlier loci; and classifying/classify the sequencing data as contaminated based on a comparison of the weighted sum to a threshold”. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, the broadest reasonable interpretation of claim 15 requires classifying each locus of the multiple loci as non-outlier loci, and the subsequent steps of calculating a weighted sum of outlier loci and classifying the sequencing data as contaminated based on the weighted sum is not required within the metes and bounds of the claims, given the condition precedent of classifying loci as outliers is not required within the metes and bounds of the claim. 
Claims 22 and 24 recite “... wherein the weight assigned to each locus is determined by a machine learning model.”. Claims 19 and 23, from which claims 22 and 24 respectively depend, do not require a step of assigning a weight to each locus of the weighted sum. Instead the claims require calculating a weighted sum, based on a weight assigned to each locus. Therefore, this limitation is interpreted to be a product-by-process limitation that defines the process in which the weights were previously assigned to each locus, but a step of assigning a weight to each locus by a machine learning model is not required within the metes and bounds of the claim. See MPEP 2113 I.
Claim 29 recites “…wherein the weight of a locus is determined based on the allele read frequency.” Claim 15, from which claim 29 depends dos not recite a step of determining the weight of each locus. Therefore, this limitation is interpreted to be a product-by-process limitation that defines the process in which the weights were previously assigned to each locus, but a step of assigning a weight to each locus by allele frequencies is not required within the metes and bounds of the claim. See MPEP 2113 I.


Claim Interpretation-35 USC § 112(f)
The interpretation of the limitations in claims 1-2, 4, and 11-12 under 35 U.S.C. 112(f) in the Office action mailed 01 March 2021 has been withdrawn in view of claim amendments and/or cancellations received 28 May 2021.
	

Claim Rejections - 35 USC § 112(b)
The rejection of claims 2-6 and 11-12 under 35 U.S.C. 112(b) in the Office action mailed 01 March 2021 has been withdrawn in view of claim amendments and/or cancellations received 28 May 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 15-17, and 19-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment. 
Claims 1, 15, 19, and 26, and claims dependent therefrom, are indefinite for recitation of “…calculating a weighted sum of the variations” in claim 1, “…calculating/calculate a weighted sum of the outlier loci” in claims 15 and 19, and “computing a weighted sum of the outlier loci” in claim 26. It’s unclear what embodiments of calculating a weighted sum are included within the metes and bounds of calculating a weight sum of variations/outlier loci because it’s unclear what measurement or value related to the variation or outlier loci is intended to be used in the weighted sum. For example, it’s unclear if the weighted sum of the variations/outlier loci is intended to refer to a weighted sum of the allele frequencies for each of the variations/loci, if the weighted sum is intended to be a weighted sum of the number of variations/loci, or if the weighted sum is a sum of some other value related to the outlier loci. As such, the metes and bounds of the claim are 
Claims 21 and 27-28 are indefinite for recitation of “a weighted sum of the non-outlier loci” in claim 21 and “computing a weighted sum of the non-outlier loci” in claims 27-28. The metes and bounds of the claims are unclear for the same reasons discussed above regarding the weighted sum of outlier loci in claims 15, 19, and 26. For purpose of examination, the weighted sum is interpreted to mean a weighted sum of the number of non-outlier loci.
Claim 6 is indefinite for recitation of “…wherein the weighted sum is calculated based on loci classified as outliers…”. Claim 5, from which claim 6 depends, recites “…for a locus of the multiple loci, comparing the associated maximum read percentage for the locus…. and classifying the locus as an outlier…”. Accordingly, claim 5 recites classifying a single locus as an outlier. Therefore, it’s unclear if claim 6 is intended to require calculating the weighted sum using the single locus classified as an outlier of claim 5, or if the weighted sum is intended to use all loci classified as outliers of the multiple loci. As such, the metes and bounds of the claims are unclear. If Applicant intends for the weighted sum to use all loci classified as outliers of the multiple loci, then claim 5 should be amended to require comparing the associated maximum read percentage for each locus to an outlier condition to classify one or more of the loci as outliers. 
Claim 6 is indefinite for recitation of “wherein…classifying the sequencing data as contaminated is based on a percentage calculated from the weighted sum exceeding a specific contamination threshold”. Claim 1, from which claim 6 ultimately depends, recites “…classifying the sequencing data as contaminated based on a comparison of the weighted sum to a threshold”. Therefore, it’s unclear if the “specific contamination threshold” used for classifying the sequencing data in claim 6 is intended to be the same threshold as “a threshold” used for classifying the sequencing data 
Claim 20, and claims dependent therefrom, are indefinite for recitation of “…wherein the instructions are further configured to cause the computing system to:…classify each locus of the identified loci based on comparing the read percentage to an outlier condition and classifying the locus as an outlier locus when the maximum read percentage satisfies the condition”. Independent claim 19, from which claim 20 depends, recites “…using the allele read frequencies for the identified loci to classify each locus of the multiple loci as outlier loci or non-outlier loci”. Given claim 19 already recites classifying loci as outlier loci, it’s unclear if the classifying step in claim 20 is intended to be a different classification step, such that the claims involve two different classifications of the loci as outlier loci, or if the limitations of claim 20 intend to further limit the classifying step in claim 19. As such, the metes and bounds of the claims are unclear. For purpose of examination, the classifying step in claim 20 is interpreted to further limit the classifying step of claim 19. To overcome the rejection, claim 20 could be amended to recite “….wherein using the allele read frequencies for the identified loci to classify each locus comprises: determine, for each 

Response to Arguments 
Applicant’s arguments regarding 35 U.S.C. 112(b) at pg. 7, para. 3-4, have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(b) set forth below.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is newly recited and necessitated by claim amendment.
Claim 23 recites “…wherein the weighted sum is based on a weight assigned to each locus of the multiple loci”. Independent claim 1, from which claim 23 depends, recites “…identifying variations in the multiple loci and calculating a weighted sum of the variations
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
The rejection of claims 11-12 and 18 under 35 U.S.C. 101 in the Office action mailed 01 March 2021 has been withdrawn in view of the cancellation of these claims received 28 May 2021.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 15-17, and 19-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 15, and 19 being representative) is directed to a system, method, and product. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
identify multiple loci in the sequencing data;
evaluating the identified loci by identifying variations in the multiple loci and calculating a weighted sum of the variations; and
classify the sequencing data as contaminated based on a comparison of the weighted sum to a threshold.
Claims 15 and 19 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
identifying/identify multiple loci in the sequencing data;
determining/determine allele read frequencies for the identified loci;
using/use the allele read frequencies for the identified loci to classify each locus of the multiple loci as outlier loci or non-outlier loci; 
calculating/calculate a weighted sum of the outlier loci; and
classifying/classify the sequencing data as contaminated based on a comparison of the weighted sum to a threshold.
The identified claim limitations falls into two of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of identifying multiple loci in the sequencing data involves comparing the sequencing data to a reference sequence to identify sequences that differ between the two sequences, which amounts to a simple data comparison that can be practically performed 
The steps of calculating a weighted sum of the variations in claim 1, determining/determine allele read frequencies for the identified loci  in claims 15 and 19, and calculating a weighted sum of the outlier loci in claims 15 and 19 further recite a mathematical concept. Calculating weighted sum requires performing the addition of weighted variables and thus require performing mathematical calculations. Similarly determining allele read frequencies requires dividing the read counts for a particular allele by the total number of read counts at that locus, which amounts to a textual equivalent to performing mathematical calculations. Therefore, these limitations recite a mathematical concept. See MPEP 2106.04(a)(2) I.
Dependent claims 2-6, 16-17, and 20-29 further recite an abstract idea. Dependent claim 2 further recites the mental process and mathematical concept of identifying allele read frequencies of the identified loci. Dependent claim 3 further recites the mental process of analysis of the allele read [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-6, 16-17, and 20-29 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 15, and 19 include:
a processor; and memory (claim 1 only);
a non-transitory computer-readable storage medium (claim 19 only); and
receiving sequencing data for a nucleic acid sample.
The additional elements of a processor, memory, non-transitory computer-readable storage medium, and receiving data are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application.
Therefore, the additionally recited elements amount to merely invoke computers as a tool to perform an existing process, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-6, 15-17, and 19-29 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.
Dependent claims 2-6, 16-17, and 20-29 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 15, and 19 include:
a processor; and memory (claim 1 only);
a non-transitory computer-readable storage medium (claim 19 only); and
receiving sequencing data for a nucleic acid sample.
The additional elements of a processor, memory, non-transitory computer-readable storage medium, and receiving data are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the judicial exception. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO]
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 28 May 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the claims integrate any alleged abstract idea into a practical application and/or amount to significantly more than the judicial exception because claims 1, 15, and 19 reflect an improvement over existing sequencing systems that are more prone to errors for recitation of evaluating the identified loci by identifying variations in the multiple loci, calculating a weighted sum of the variations, and classifying the sequencing data as contaminated based on a comparison of the weighed sum to a threshold (Applicant’s remarks at pg. 7, para. 5 to pg. 8, para. 2). 
This argument is not persuasive. An improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. The improvement can be provided by one or more additional elements or the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a). In this case, making classifying sequencing data as contaminated more robust to sequencing errors through the use of weighted sum would amount to an improved abstract idea (e.g. improvement to detecting sequencing contamination). Furthermore, classifying a sequence as contaminated by  processing sequencing data according to the claimed method only utilizes data generated from sequencing, but does not affect how the sequencing is performed such that the claims reflect an improvement in sequencing technology. Furthermore, such an alleged improvement would not be reflected by an additional element of the claim, given the claims do not require performing 
Furthermore, under step 2B, only the additional elements are analyzed to determine whether the claim amounts to an inventive concept (i.e. significantly more). See MPEP 2106.05. In this case, classifying sequencing data as contaminated more robust to sequencing errors through the use of weighted sum is part of the recited judicial exception, and thus is not considered under step 2B of the analysis. As discussed above, the additional elements of the claims include a processor, memory, non-transitory computer-readable storage medium, and receiving data, which are conventional computer components and/or processes that do not provide significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 15-17, 19, 22-26, and 29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Umbarger et al. (US 2014/0127688 A1, effectively filed 7 Nov. 2012; Pub. Date: 8 May 2014; previously recited). Any newly recited portions herein are necessitated by claim amendment. 
Regarding claim 1, Umbarger et al. shows a computer system comprising a processor and storage for determining if a sample is contaminated (Abstract; [0018]; [0038]) configured to perform the following steps:
Umbarger et al. shows receiving sequencing data for a genetic sample ([0018]; [0041]; FIG. 1, #120).
Umbarger et al. shows identifying loci in a sample (e.g. in the sequencing data) by identifying polymorphic loci with respect to a reference ([0013]; [0042], FIG. 1 #130, e.g. identify loci).
Umbarger et al. shows calculating the allele frequency of each of the identified loci (i.e. identifying variations in the multiple loci) (FIG. 1, #140-150; [0170]).
Umbarger et al. shows assigning a z-score (i.e. a weight) to each variation ([0033]), and then determining a mean z-score for the variations ([0035]), wherein determining the mean z-score requires calculating a sum of the z-scores for the variations in the numerator of the average. As discussed above in the 112(b) section, the weighted sum of variations has been interpreted to mean weighted sum of the number of variations/outlier loci. Therefore, the sum of z-scores, shown by Umbarger et al., is interpreted to be a weighted sum of variations, given each z-score is considered a weight assigned to that variation. 
Umbarger et al. shows comparing the mean z-score (i.e. the weighted sum) to a predetermined value (i.e. a threshold) and determining that the sample is contaminated based on the comparison ([0044]; FIG. 1, #210).).
Regarding claim 2, Umbarger et al. shows identifying the variations includes calculating the allele frequency of each of the identified loci (FIG. 1, #140-150; [0170]).
Regarding claim 3
Regarding claims 15 and 19, Umbarger et al. shows a method (Abstract), as recited in claim 15, and computer-readable storage medium (Abstract; [0018]; [0038]), as recited in claim 19, for determining if a sample is contaminated comprising the following steps:
Umbarger et al. shows receiving sequencing data for a genetic sample ([0018]; [0041]; FIG. 1, #120).
Umbarger et al. shows identifying loci in a sample (e.g. in the sequencing data) by identifying polymorphic loci with respect to a reference ([0013]; [0042], FIG. 1 #130, e.g. identify loci).
Umbarger et al. shows calculating the allele frequency of each of the identified loci (i.e. identifying variations in the multiple loci) (FIG. 1, #140-150; [0170]).
Umbarger et al. shows classifying each of the identified loci by comparing the minor allele frequency of the loci (i.e. using the allele read frequencies of the identified loci)  to a mean allele frequency of a null distribution of allele frequencies, calculating a z-score based on the comparison, and classifying the identified loci as an outlier if the z-score exceeds the preset threshold (i. identifying each loci as non-outlier loci if the z-score does not exceed the present threshold) ([0033]; [0035]; [0044]).
As discussed above in claim interpretation, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, the broadest reasonable interpretation of claim 15 does not require calculating a weighted sum of outlier loci and classifying the sequencing data as contaminated based on the weighted sum within the metes and bounds of the claims, given the condition precedent of classifying loci as outliers has not been met.
Regarding claims 16-17, as discussed above for claim 15, the step of classifying each of the identified loci as outlier loci is not required within the metes and bounds of the claim. Given claims 16-17 only serve to further limit how the loci are classified by outliers, the limitations of claims 16-
Regarding claims 22 and 24, as discussed above, claims 22 and 24 recite the process in which the weights were previously obtained, but does not require a step of determining the weights by a machine learning model. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113 I. In this case, the weights (e.g. z-scores) shown by Umbarger are the same as weights determined by a machine-learning process, given the weights in both case are numbers, and thus claims 22 and 24 are rejected as discussed above for claims 19 and 23, respectively.
Regarding claim 23, as discussed above in the 112(d) section, claim 23 fails to further limit the subject matter of independent claim 1. Therefore, claim 23 is rejected for the same reasons discussed above for claim 1.
Regarding claim 25, Umbarger et al. shows classifying each of the identified loci by comparing the minor allele frequency of the loci to a mean allele frequency of a null distribution of allele frequencies, calculating a z-score based on the comparison, and classifying the identified loci as an outlier if the z-score exceeds the preset threshold (i. identifying each loci as a non-outlier loci if the z-score does not exceed the threshold) ([0033]; [0035]).
Regarding claim 26, claim 25 does not require identifying loci as outlier loci. Therefore, as discussed above, for claims 16-17, the step of computing a weighted sum of the variations by computing a weighted sum of the outlier loci is not required within the metes and bounds of the claims, given the condition precedent of classifying loci as outliers is not met by the claims. Therefore, claim 26 is rejected for the same reasons as discussed above for claim 25.
Regarding claim 29, the claim only serves to further limit the process in which the weights for the weighted sum were determined. However, given the broadest reasonable interpretation of claim .


Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 11-12, and 16-18 under 35 U.S.C. 103 as being unpatentable over Umbarger et al. (US 2014/0127688 A1, effectively filed 7 Nov. 2012; Pub. Date: 8 May 2014) in the Office action mailed 01 March 2021 has been withdrawn in view of claim amendments and/or cancellations received 28 May 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Umbarger et al. (US 2014/0127688 A1, effectively filed 7 Nov. 2012; Pub. Date: 8 May 2014; previously recited). Any newly recited portion herein is necessitated by claim amendment. 
Regarding claim 4, Umbarger et al. shows a computer system comprising a processor and storage for determining if a sample is contaminated (Abstract; [0018]; [0038]) configured to perform the following steps:
Umbarger et al. shows receiving sequencing data for a genetic sample ([0018]; [0041]; FIG. 1, #120).
Umbarger et al. shows identifying loci in a sample (e.g. in the sequencing data) by identifying polymorphic loci with respect to a reference ([0013]; [0042], FIG. 1 #130, e.g. identify loci).
Umbarger et al. shows calculating the allele frequency of each of the identified loci (i.e. identifying variations in the multiple loci) (FIG. 1, #140-150; [0170]).
Umbarger et al. shows assigning a z-score (i.e. a weight) to each variation ([0033]), and then determining a mean z-score for the variations ([0035]), wherein determining the mean z-score requires calculating a sum of the z-scores for the variations in the numerator of the average. As discussed above in the 112(b) section, the weighted sum of variations has been interpreted to mean weighted sum of the number of variations/outlier loci. Therefore, the sum of z-scores, shown by Umbarger et al., is interpreted to be a weighted sum of variations, given each z-score is considered a weight assigned to that variation. 
Umbarger et al. shows comparing the mean z-score (i.e. the weighted sum) to a predetermined value (i.e. a threshold) and determining that the sample is contaminated based on the comparison ([0044]; FIG. 1, #210).
Regarding claim 5, Umbarger et al. shows calculating a z-score by comparing the minor allele frequency of the loci to a mean allele frequency of a null distribution of allele frequencies (i.e. an outlier condition) ([0033]-[0035]). Umbarger et al. further shows classifying the identified loci as 
Regarding claim 6, shows the mean z-score (i.e. the weighted sum) is determined from the z-score for each of the loci, which includes the outlier loci (i.e. based on loci classified as outliers) ([0033] and [0035]), and classifying the sample as contaminated if the mean z-score exceeds preset threshold (i.e. a specific contamination threshold) ([0035]; FIG. 1, #210).

Regarding claim 20, Umbarger et al. shows a computer-readable storage medium (Abstract; [0018]; [0038]), for determining if a sample is contaminated comprising the following steps:
Umbarger et al. shows receiving sequencing data for a genetic sample ([0018]; [0041]; FIG. 1, #120).
Umbarger et al. shows identifying loci in a sample (e.g. in the sequencing data) by identifying polymorphic loci with respect to a reference ([0013]; [0042], FIG. 1 #130, e.g. identify loci).
Umbarger et al. shows calculating the allele frequency of each of the identified loci (i.e. identifying variations in the multiple loci) (FIG. 1, #140-150; [0170]).
Umbarger et al. shows classifying each of the identified loci by comparing the minor allele frequency of the loci (i.e. using the allele read frequencies of the identified loci)  to a mean allele frequency of a null distribution of allele frequencies, calculating a z-score based on the comparison, and classifying the identified loci as an outlier if the z-score exceeds the preset threshold (i. identifying each loci as non-outlier loci if the z-score does not exceed the present threshold) ([0033]; [0035]; [0044]).
As discussed above in claim interpretation, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, the broadest reasonable interpretation of claim 15 does not require calculating a weighted sum of outlier loci and classifying the sequencing data as 
Further regarding claim 20, Umbarger et al. shows calculating a z-score by comparing the minor allele frequency of the loci to a mean allele frequency of a null distribution of allele frequencies (i.e. an outlier condition) ([0033]-[0035]). 
Regarding the step of classifying the locus as an outlier when the associated maximum read percentage satisfying the condition, the claims only require comparing the read percentage for the locus to the outlier condition and do not require that the read percentage satisfies the outlier condition. Therefore, the step of classifying the locus as an outlier is not required within the metes and bounds of the claims, given the condition of the read percentage satisfying the outlier condition has not been met. See MPEP 2111.04. Regardless, Umbarger et al. also shows classifying the identified loci as an outlier if the z-score exceeds the preset threshold (i.e. classifying the identified loci that satisfy the outlier condition as outlier loci) ([0033]; [0035]).
Regarding claim 21, the claim only serves to further limit the step of classifying the sequencing data based on a comparison of the weighted sum to the threshold in claim 20, which is not required within the broadest reasonable interpretation of the claim for the reasons discussed above. Therefore, the limitation of claim 21 is also not required within the metes and bounds of the claim, and claim 21 is rejected for the same reasons discussed above for claim 20. 
Umbarger et al. does not explicitly show the following limitations:
Regarding claims 4 and 20, Umbarger et al. does not explicitly show that classifying each of the loci is based on an associated maximum read percentage. However, Umbarger et al. shows using minor allele frequencies for the classifications ([0013]; [0027]; [0033]).
Utilizing maximum read percentages (i.e. major allele frequencies) is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to using minor allele frequencies, as shown by Umbarger et al. ([0013]; [0027]; [0033]). Therefore, the minor allele  shown by Umbarger would perform equally as well in classifying each loci using major allele frequencies and such a modification fails to patentably distinguish over Umbarger et al. This position is further supported by Umbarger et al., which shows that the major allele frequency is 1 minus the major allele frequency. Therefore, the invention is prima facie obvious.

Response to Arguments 
Applicant's arguments filed 28 May 2021 regarding 35 U.S.C. 102/103 have been fully considered but they are not persuasive. 
Applicant remarks that Umbarger fails to disclose or suggest the recited elements of  "identify multiple loci in the sequencing data," "evaluate the identified loci by identifying variations in the multiple loci and calculating a weighted sum of the variations," and "classify the sequencing data as contaminated based on a comparison of the weighted sum to a threshold” in claim 1 and "using/use the allele read frequencies for the identified loci to classify each locus of the multiple loci as outlier loci or non-outlier loci," "calculating/calculate a weighted sum of the outlier loci," and "classifying the sequencing data as contaminated based on a comparison of the weighted sum to a threshold." in claims 15 and 19 (Applicant’s pg. 8, para. 3 to pg. 9, para. 2).
This argument is not persuasive for the reasons discussed above in the rejection of the claims under 35 U.S.C. 102(a)(1), 102(a)(2), and 103.  Specifically, regarding claim 1, Umbarger et al. shows the above limitations by disclosing identifying loci in a sample (e.g. in the sequencing data) by identifying polymorphic loci with respect to a reference ([0013]; [0042], FIG. 1 #130, e.g. identify loci), calculating the allele frequency of each of the identified loci (i.e. identifying variations in the multiple loci) (FIG. 1, #140-150; [0170]), determining a mean z-score for the variations ([0035]), comparing the mean z-score (i.e. the weighted sum) to a predetermined value (i.e. a threshold), and determining that the sample is contaminated based on the comparison ([0044]; FIG. 1, #210). Furthermore, regarding claims 15 and 19, Umbarger et al. shows the above limitations by disclosing classifying each of the identified loci by comparing the minor allele frequency of the loci .

Conclusion
No claims are allowed.
Claims 27-28 are free of the art for recitation of “…computing a weighted sum of the non-outlier loci, wherein the threshold is the weighted sum of the non-outlier loci”. Umbarger et al. shows calculating a mean z-score (i.e. a weighted sum) from z-scores for each of the loci, which includes the loci classified as both outliers and non-outliers ([0033]-[0035]). Umbarger et al. further shows comparing the weighted sum to a preset threshold or a mean z-score from an uncontaminated population at the same loci ([0044]). However, Umbarger et al. does not show or suggest only calculating a weighted sum for the non-outliers separately from the outliers, and using the weighted sum of non-outliers as the threshold for contamination detection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.M./Examiner, Art Unit 1631